


UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY BEFORE OCTOBER 27, 2012.


STAND-ALONE OPTION AGREEMENT
THIS AGREEMENT is made as of the 26th day of June, 2012
BETWEEN:
CANADIAN PACIFIC RAILWAY LIMITED (the “Corporation”)
- and -
E. HUNTER HARRISON (the “Optionholder”)
WHEREAS, the Options (as defined below) were granted by the Corporation to the
Optionholder on June 26, 2012, conditional upon the Optionholder entering into
an employment agreement and commencing employment with the Corporation;
AND WHEREAS, the Corporation and the Optionholder entered into an executive
employment agreement effective as of June 28, 2012 (the “Employment Agreement”)
to define the terms of the Optionholder’s employment as President and CEO of the
Corporation;
AND WHEREAS, the Corporation and the Optionholder wish to enter into this Option
Agreement to evidence and govern the terms of the Options granted to the
Optionholder by the Corporation.
NOW THEREFORE, in consideration of the covenants and agreements set forth herein
and other good and valuable consideration (the receipt and sufficiency of which
is hereby acknowledged by each of the Corporation and the Optionholder) the
Corporation and the Optionholder agree as follows:
Article 1
DEFINITIONS AND INTERPRETATION
1.1    Definitions
For the purposes of this Option Agreement, the following terms will have the
following meanings:
(a)
“Blackout Period” means a period during which the Corporation self imposes a
prohibition on directors and certain employees trading in the Corporation’s
securities, including, without limitation, trading and/or exercising the
Options;

(b)
“Board” means the board of directors of the Corporation;





--------------------------------------------------------------------------------




(c)
“Cause” means:

(i)
the continued failure by the Optionholder to substantially perform his duties in
connection with his employment by, or service to, the Corporation or any
Subsidiary (other than as a result of physical or mental illness) after the
Corporation or any Subsidiary has given the Optionholder reasonable written
notice of such failure and a reasonable opportunity to correct it;

(ii)
the engaging by the Optionholder in any act which is injurious to the
Corporation or its reputation, financially or otherwise;

(iii)
the engaging by the Optionholder in any act resulting or intended to result,
directly or indirectly, in personal gain to the Optionholder at the expense of
the Corporation;

(iv)
the conviction of the Optionholder by a court of competent jurisdiction on any
charge involving fraud, theft or moral turpitude by the Optionholder in
connection with the business of the Corporation; or

(v)
any other conduct that constitutes cause at common law;

(d)
“Change of Control” means:

(i)
the initial acquisition by any person, or any persons acting jointly or in
concert (as determined by the Securities Act (Alberta)), whether directly or
indirectly, of voting securities of the Corporation which, together with all
other voting securities of the Corporation held by such persons, constitutes, in
the aggregate, more than 20% of all outstanding voting securities of the
Corporation;

(ii)
an amalgamation, arrangement or other form of business combination of the
Corporation with another corporation which results in the holders of voting
securities of that other corporation holding, in the aggregate, more than 50% of
all outstanding voting securities of the corporation resulting from the business
combination;

(iii)
a sale, disposition, lease or exchange to or with another person or persons
(other than a Subsidiary) of property of the Corporation representing 50% or
more of the net book value of the assets of the Corporation, determined as of
the date of the most recently published audited annual or unaudited quarterly
interim financial statements of the Corporation; or

(iv)
a change in the composition of the Board over any twelve month period beginning
no earlier than twelve months from the date of this Option Agreement such that
more than 50% of the persons who were directors of





--------------------------------------------------------------------------------




the Corporation at the beginning of the period are no longer directors at the
end of the period, unless such change is a consequence of normal attrition;
(e)
“Common Shares” means common shares of the Corporation;

(f)
“Compensation Committee” means a compensation committee of the Board consisting
of not less than three directors;

(g)
“Corporation” means Canadian Pacific Railway Limited, and any successor
corporation thereto;

(h)
“Date of Termination” means the actual date of termination of employment of the
Optionholder, and excludes any period during which the Optionholder is in
receipt of or is eligible to receive any statutory, contractual or common law
notice or compensation in lieu thereof or severance or damage payments following
the actual date of termination;

(i)
“Employment Agreement” has the meaning ascribed thereto in the recitals.

(j)
“Exercise Price” has the meaning ascribed thereto in Section 2.1;

(k)
“Expiry Date” has the meaning ascribed thereto in Section 2.1;

(l)
“Family Trust” means a trust, of which at least one of the trustees is the
Optionholder and the beneficiaries of which are one or more of the Optionholder
and the spouse, minor children and minor grandchildren of the Optionholder;

(m)
“Grant Date” means June 26, 2012;

(n)
“Notice of Exercise” means a notice, (i) substantially in the form of the notice
set out in Schedule A to this Option Agreement or (ii) such other form of notice
as may be established by the Corporation, including by electronic means through
a service provider selected by the Corporation from time to time, from the
Optionholder to the Corporation giving notice of the exercise or partial
exercise of the Options granted to the Optionholder pursuant to this Option
Agreement;

(o)
“Options” means the options to purchase Common Shares granted to the
Optionholder pursuant to the terms of this Option Agreement;

(p)
“Option Agreement” means this agreement, as amended from time to time;

(q)
“Optioned Shares” has the meaning ascribed thereto in Section 2.1;

(r)
“Optionholder” means E. Hunter Harrison;





--------------------------------------------------------------------------------




(s)
“Personal Holding Corporation” means a corporation that is controlled by the
Optionholder and the shares of which are beneficially owned by the Optionholder
and/or the spouse, minor children or minor grandchildren of the Optionholder;

(t)
“person” has the meaning ascribed to such term in the Securities Act (Alberta);

(u)
“Retirement Trust” means a trust governed by a registered retirement savings
plan or a registered retirement income fund established by and for the benefit
of the Optionholder;

(v)
“Stock Option Plan” means the Corporation’s Amended and Restated Management
Stock Option Incentive Plan dated February 28, 2012, as may be amended and/or
restated from time to time; and

(w)
“Subsidiary” means any corporation that is a subsidiary of the Corporation as
defined in the Securities Act (Alberta).

1.2    Interpretation
1.2.1    Time shall be the essence of this Option Agreement.
1.2.2    Words denoting the singular number include the plural and vice versa
and words denoting any gender include all genders.
1.2.3    A Section, unless the context otherwise indicates, is a reference to a
Section of this Option Agreement.
1.2.4    This Option Agreement and all matters to which reference is made herein
will be governed by and interpreted in accordance with the laws of Alberta and
the federal laws of Canada applicable therein.
ARTICLE 2
OPTION GRANT
2.1    Option Grant
2.1.1    On the Grant Date, the Optionholder was, conditional upon the
Optionholder entering into an employment agreement and commencing employment
with the Corporation, granted options (the “Options”) to purchase 650,000 Common
Shares (the “Optioned Shares”) at a price (the “Exercise Price”) of CAD$73.39
per Common Share and on the terms and subject to the conditions set out in this
Option Agreement.
2.1.2    Subject to Sections 3.2 and 3.3, the Options will expire at 5:00 p.m.
(Calgary time) on June 26, 2022 (the “Expiry Date”).
2.2    Vesting




--------------------------------------------------------------------------------




2.2.1    The Options will vest as follows:
(a)
25% on the first anniversary of the Grant Date; and

(b)
25% on the second anniversary of the Grant Date; and

(c)
25% on the third anniversary of the Grant Date; and

(d)
the remaining 25% on the fourth anniversary of the Grant Date.

2.3    Further Grants
Unless otherwise approved by the Board, the Optionholder shall not be eligible
to be considered for any further grants of options, whether pursuant to the
Stock Option Plan or otherwise.
ARTICLE 3
PARTICULARS OF GRANT
3.1    Time of Exercise
3.1.1    Subject to Sections 3.3.1(a) and 3.7, (i) the Options may not be
exercised by the Optionholder in whole or in part until the first anniversary of
the Date of Termination; and (ii) after the first anniversary of the Date of
Termination, the Options may be exercised from time to time in whole or in part
until the Expiry Date.
3.1.2    Notwithstanding Section 3.1.1, the Board may determine after the Grant
Date that the Options will be exercisable in whole or in part on earlier dates
for any reason.
3.2    Blackout Period Extension of Expiry Date
If the Expiry Date of the Options falls within a Blackout Period, the Expiry
Date of the Options shall be extended to the date ten business days after the
date on which Blackout Period ends, provided that if within ten business days of
the end of a Blackout Period an additional Blackout Period commences the Expiry
Date of the Options shall be further extended at the end of the additional
Blackout Period so that the number of days during which the Optionholder is able
to exercise the Options is extended for a total of ten business days.
3.3    Early Expiry
3.3.1    The Options will continue in effect until their Expiry Date or expire
before their Expiry Date, as the case may be, in the following events and
manner:
(a)
if the Optionholder resigns from his employment (other than in the circumstances
described in Section 3.3.1(c)), then the unexercised Options that had vested as
at the Date of Termination may be exercised by the Optionholder and any such
exercise





--------------------------------------------------------------------------------




must be, notwithstanding Section 3.1, during the period starting on the Date of
Termination and ending on the earlier of:
(i)
30 days after the Date of Termination; and

(ii)
the Expiry Date,

after which period the Options will expire;
(b)
subject to Section 3.7, if the Optionholder’s employment is terminated by the
Corporation without Cause, including a constructive dismissal, then the
unexercised Options that had vested as at the Date of Termination may be
exercised by the Optionholder and any such exercise must be during the period
ending on the earlier of:

(i)
the date that is five years from the Date of Termination; and

(ii)
the Expiry Date,

after which period the Options will expire;
(c)
if the Optionholder’s employment is terminated by the Corporation for Cause,
including where the Optionholder resigns from his or her employment after being
requested to do so by the Corporation as an alternative to being terminated for
Cause, then all Options will immediately expire on the Date of Termination;

(d)
if the Optionholder’s employment ceases due to permanent disability, then the
unexercised Options that had vested as at the Date of Termination may be
exercised by the Optionholder and any such exercise must be during the period
ending on the earlier of:

(i)
the date that is five years from the Date of Termination; and

(ii)
the Expiry Date,

after which period the Options will expire;
(e)
if the Optionholder dies, then the unexercised Options that had vested as at the
Date of Termination may be exercised. Any exercise of the Options must be
effected by a legal representative of the Optionholder’s estate or by a person
who acquires the Optionholder’s rights under the Options by bequest or
inheritance, and any such exercise must be during the period ending on the
earlier of:

(i)
the date that is 5 years from the Date of Termination; and

(ii)
the Expiry Date,





--------------------------------------------------------------------------------




after which period the Options will expire; and
(f)
subject to Section 3.7, the unexercised Options that had not yet vested as at
the Date of Termination will be forfeited and expire on the Date of Termination
if the Optionholder’s employment ceases prior to the end of the term of the
Employment Agreement.

3.4    Limited Assignment
3.4.1    The Options may not be assigned, except to:
(a)
the Optionholder’s Family Trust, Personal Holding Corporation or Retirement
Trust (if permitted by applicable securities laws) (or between such entities or
from either of such entities to the Optionholder); or

(b)
a legal representative of the Optionholder’s estate or a person who acquires the
Optionholder’s rights under the Options by bequest or inheritance on death of
the Optionholder;

in which case the assignee will thereafter be the Optionholder for the purposes
of this Option Agreement, except in determining early expiry under Section 3.3.
3.4.2    If a Personal Holding Corporation to which the Options have been
granted or assigned is no longer controlled by the Optionholder, or the shares
of the Personal Holding Corporation are no longer beneficially owned by the
Optionholder and persons who were the spouse, minor children or minor
grandchildren of the Optionholder at the time of the grant or assignment, then
the Options cannot be exercised until they are assigned by the Personal Holding
Corporation to the Optionholder or another assignee permitted by Section 3.4.1.
3.5    No Rights as Shareholder or to Remain an officer or employee
3.5.1    The Optionholder will only have rights as a shareholder of the
Corporation with respect to those of the Optioned Shares that the Optionholder
has acquired through exercise of the Options in accordance with their terms.
3.5.2    Nothing in this Option Agreement will confer on the Optionholder any
right to remain as an officer or employee of the Corporation or any Subsidiary.
3.6    Adjustments
3.6.1    Adjustments will be made to (i) the Exercise Price of the Options,
and/or (ii) the number of Common Shares delivered to the Optionholder upon
exercise of the Options in the following events and manner, subject to any
required regulatory approvals and the right of the Board to make such other or
additional adjustments, or to make no adjustments at all, as the Board considers
to be appropriate in the circumstances:




--------------------------------------------------------------------------------




(a)
upon (i) a subdivision of the Common Shares into a greater number of Common
Shares, (ii) a consolidation of the Common Shares into a lesser number of Common
Shares or (iii) the issue of a stock dividend to holders of the Common Shares
(excluding a stock dividend paid in lieu of a cash dividend in the ordinary
course), the Exercise Price will be adjusted accordingly and the Corporation
will deliver upon exercise of the Options, in addition to or in lieu of the
number of Optioned Shares in respect of which the right to purchase is being
exercised, such greater or lesser number of Common Shares as result from the
subdivision, consolidation or stock dividend;

(b)
upon (i) a capital reorganization, reclassification or change of the Common
Shares, (ii) a consolidation, amalgamation, arrangement or other form of
business combination of the Corporation with another person or corporation or
(iii) a sale, lease or exchange of all or substantially all of the property of
the Corporation, the Exercise Price will be adjusted accordingly and the
Corporation will deliver upon exercise of the Options, in lieu of the Optioned
Shares in respect of which the right to purchase is being exercised, the kind
and amount of shares or other securities or property as results from such event;

(c)
upon the distribution by the Corporation to holders of the Common Shares of (i)
shares of any class (whether of the Corporation or another corporation) other
than Common Shares, (ii) rights, options or warrants, (iii) evidences of
indebtedness or (iv) cash (excluding a cash dividend paid in the ordinary
course), securities or other property or assets, the Exercise Price will be
adjusted accordingly but no adjustment will be made to the number of Optioned
Shares to be delivered upon exercise of the Options;

(d)
adjustments to the Exercise Price of the Options will be rounded up to the
nearest one cent and adjustments to the number of Common Shares delivered to the
Optionholder upon exercise of the Options will be rounded down to the nearest
whole Common Share; and

(e)
an adjustment will take effect at the time of the event giving rise to the
adjustment, and the adjustments provided for in this Section are cumulative.

3.7    Change of Control
3.7.1    If after the occurrence of a Change of Control, the Optionholder’s
employment is terminated by the Corporation without Cause, including a
constructive dismissal, the Optionholder may exercise all of the Options
(including, for greater certainty, the Options that had vested as at the Date of
Termination and the Options that had not yet vested as at the Date of
Termination), notwithstanding Section 3.1, during the period ending on the
Expiry Date, after which the Options will expire.




--------------------------------------------------------------------------------




3.7.2    If a “take-over bid” (within the meaning of applicable securities
legislation) made by any person for the voting securities of the Corporation
would, if successful, result in a Change of Control, then:
(a)
the Corporation will promptly notify the Optionholder of the take-over bid and
the rights of the Optionholder under this Section;

(b)
the Optionholder may exercise the Options (including, for greater certainty, the
Options that had vested as at the Date of Termination and the Options that had
not yet vested as at the Date of Termination), during the period ending on the
earlier of the expiration of the take-over bid and the Expiry Date;

(c)
the exercise of the Options (including, for greater certainty, the Options that
had vested as at the Date of Termination and the Options that had not yet vested
as at the Date of Termination) shall only be for the purpose of depositing the
Optioned Shares pursuant to the take-over bid; and

(d)
if the Optioned Shares are not deposited by the Optionholder pursuant to the
take-over bid or, if deposited, are subsequently withdrawn by the Optionholder
or not all taken up and paid for by the offeror, then the Optionholder shall
promptly return the Optioned Shares (or the portion that are not taken up and
paid for) to the Corporation for cancellation, the Options respecting such
Optioned Shares shall be deemed not to have been exercised, the Optioned Shares
shall be deemed not to have been issued and the Corporation shall refund to the
Optionholder the aggregate Exercise Price for the Optioned Shares.

3.8    Accredited Investor
The Optionholder represents that he is an “accredited investor” (as such term is
defined in National Instrument 45-106 – Prospectus and Registration Exemptions).
ARTICLE 4
EXERCISE OF OPTIONS
4.1    Manner of Exercise
4.1.1    The Optionholder who wishes to exercise the Options may do so by
delivering the following to the Corporation on or before the Expiry Date of the
Options:
(a)
a completed Notice of Exercise; and

(b)
subject to Section 4.3, a cheque (which need not be a certified cheque) or bank
draft payable to the Corporation for the aggregate Exercise Price of the
Optioned Shares being acquired.

4.1.2    If the Optionholder is deceased or mentally disabled, the Options may
be exercised by a legal representative of the Optionholder or the Optionholder’s
estate or by a person who acquires




--------------------------------------------------------------------------------




the Optionholder’s rights under the Options by bequest or inheritance and who,
in addition to delivering to the Corporation the Notice of Exercise and (if
applicable) cheque or bank draft described above, must also deliver to the
Corporation evidence of their status.
4.2    Delivery of Share Certificate
Not later than five business days after receipt by the Corporation, pursuant to
Section 4.1, of the Notice of Exercise and payment in full for the Optioned
Shares being acquired, the Corporation will direct its registrar and transfer
agent to issue a certificate in the name of the Optionholder or an intermediary
on behalf of the Optionholder (or, if deceased, his or her legal representative
or beneficiary) for the number of Optioned Shares purchased by the Optionholder
(or his or her legal representative or beneficiary), which will be issued as
fully paid and non-assessable Common Shares.
4.3    Cashless Exercise
4.3.1    The Optionholder may elect “cashless” exercise in a Notice of Exercise
if the Optioned Shares are to be immediately sold. In such case, the
Optionholder will not be required to deliver to the Corporation a cheque or bank
draft in respect of the aggregate Exercise Price. Instead, the following
procedure will be followed, as detailed in a Cashless Exercise Instruction Form
to be provided by the Corporation and completed by the Optionholder (or such
other form of cashless exercise instruction as may be established by the
Corporation, including by electronic means through a service provider selected
by the Corporation from time to time):
(a)
the Optionholder will instruct a broker selected by the Optionholder to sell
through the Toronto Stock Exchange the Common Shares issuable on exercise of the
Options, as soon as possible and at the then applicable bid price for the Common
Shares;

(b)
on the settlement date for the trade, the Corporation will direct its registrar
and transfer agent to issue a certificate in the name of the broker (or as the
broker may otherwise direct) for the number of Common Shares issued on exercise
of the Options, against payment by the broker to the Corporation of the Exercise
Price for such Common Shares; and

(c)
the broker will deliver to the Optionholder the remaining proceeds of sale, net
of brokerage commission.

4.4    Withholding
If the Corporation determines that the satisfaction of taxes, including
withholding tax, or other withholding liabilities is necessary or desirable in
respect of the exercise of the Option, the exercise of the Options is not
effective unless such taxes have been paid or withholdings made to the
satisfaction of the Corporation. The Corporation may require the Optionholder to
pay to the Corporation, in addition to the Exercise Price for the Optioned
Shares, any amount as the Corporation is obliged to remit to the relevant taxing
authority in respect of the exercise of the Options. Any such additional payment
is due no later than the date on which any amount with respect to the




--------------------------------------------------------------------------------




Options exercised is required to be included in the gross income of the
Optionholder for tax purposes. For clarity, section 2(k) of the Employment
Agreement (Tax Equalization) applies to any payments made in accordance with
this section.




--------------------------------------------------------------------------------




ARTICLE 5    
MISCELLANEOUS
5.1    Notice
All notices required or allowed to be given under this Option Agreement shall be
made either personally or by mailing the same by prepaid registered post to:
The Optionholder:
2708 Sheltingham Drive
Wellington, Florida
33414
The Corporation:
Canadian Pacific Railway Limited
Suite 500, Gulf Canada Square
401 – 9th Avenue S.W.
Calgary, Alberta T2P 4Z4
Attention:    Corporate Secretary
Notices delivered personally shall be deemed to be received on the day of
delivery, Saturdays, Sundays and statutory holidays excepted; notices given by
mail shall be deemed to have been received by the addressee on the tenth
business day following the date of mailing. Either party may change its address
for notice hereunder in the above manner.
5.2    Counterparts
This Option Agreement may be executed in any number of counterparts, each of
which will constitute an original, and all of which together will constitute one
and the same instrument.
The parties hereto shall be entitled to rely upon delivery of an executed
facsimile or similar executed electronic copy of this Agreement, and such
facsimile or similar executed electronic copy shall be legally effective to
create a valid and binding agreement between the parties.
5.3    Administration
5.3.1    Subject to the limitations of this Option Agreement, the Corporation
has the authority to interpret this Option Agreement and determine all questions
arising out of this Option Agreement and the Options granted pursuant hereto,
which interpretations and determinations will be conclusive and binding on the
Optionholder and all other affected persons.
5.4    Amendment of Options and Agreement




--------------------------------------------------------------------------------




5.4.1    Subject to obtaining any required regulatory approval regarding consent
by applicable regulatory bodies, including the Toronto Stock Exchange, the Board
shall have the power and authority to approve amendments relating to the
Options, including, without limitation, to the extent that such amendment is an
amendment to the terms of the outstanding Options (including, without
limitation, to cancel the Options or amend the date or dates on which the
Options or a portion thereof vests or becomes exercisable), provided that:
(a)
the Board would have had the authority to initially grant the Options under
terms as so amended; and

(b)
the consent of the Optionholder is obtained if the amendment would prejudice the
rights of the Optionholder under the Options.

5.5    Acknowledgement
By executing this Option Agreement, the Optionholder acknowledges that he has
read and understands the terms of this Agreement and accepts the Options in
accordance with the terms of this Option Agreement.


[Remainder of page intentionally left blank.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF the Corporation and the Optionholder have entered into this
Option Agreement as of ___June 26________, 2012.


    
CANADIAN PACIFIC RAILWAY
LIMITED




By:
/s/ Paul Haggis____________________
 
Name: Paul Haggis
 
Title: Chair, Board of Directors
 
 
By:
/s/ Stephen Tobias_________________
 
Name: Stephen Tobias
 
Title: Director
 
 
By:
/s/ Krystyna Hoeg_________________
 
Name: Krystyna Hoeg
 
Title: Director











/s/ Mark Wallace
 
 
/s/ E.H. Harrison
Witness Name: Mark Wallace
 
 
Hunter Harrison
 
 
 
 































[Option Agreement]




--------------------------------------------------------------------------------




SCHEDULE A – FORM OF NOTICE OF EXERCISE
Canadian Pacific Railway Limited

NOTICE OF EXERCISE
TO:    Canadian Pacific Railway Limited    Suite 500, Gulf Canada Square    401
– 9th Avenue S.W.
    Calgary, Alberta T2P 4Z4
Attention:    Corporate Secretary
Reference is made to the stand-alone option agreement (the “Option Agreement”)
made as of June 26, 2012, between Canadian Pacific Railway Limited (the
“Corporation”) and E. Hunter Harrison (the “Optionholder”). Capitalized terms
used herein and not defined shall have the meanings ascribed to such term in the
Option Agreement. The Optionholder hereby exercises the Options to purchase
Common Shares of the Corporation as follows:
Number of Optioned Shares for which Options are being exercised:
 
 
 
 
 
Exercise Price per Common Share:
$
 
 
 
 
Total Exercise Price:
$
 
 
 
 
 
 
Check here for exercise of the Options if a cheque (which need not be a
certified cheque) or bank draft is tendered with this Notice of Exercise:
 Ÿ
 
 
 
 
 
Check here for cashless exercise of the Options (in which case the shares will
be sold and no cheque or bank draft needs to be tendered with this Notice of
Exercise):1
 Ÿ
 
 
 
 
 
Name of Optionholder as it is to appear on share certificate (except for
cashless exercise):
 
 
Address of Optionholder as it is to appear on the register of Common Shares and
to which a certificate representing the Common Shares being purchased is to be
delivered or, in the case of cashless exercise, to which a cheque is to be
delivered:
 
 
 
 
 
 

Dated                 , 20    .
Name of Optionholder
Signature of Optionholder



 
 
 
 
 



1. 
An optionholder electing cashless exercise will be required to submit a
completed Cashless Exercise Instruction Form (or such other form of cashless
exercise instruction as may be established by the Corporation, including by
electronic means through a service provider selected by the Corporation from
time to time) at the same time as this Notice of Exercise. The Form may be
obtained from the Corporation’s human resources department.





